Citation Nr: 0305577	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for residuals of extraction 
of a supernumerary tooth, for purposes of receiving 
compensation and/or for the purpose of receiving VA 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision in which 
the RO denied service connection for dental trauma and gum 
disease.  The veteran filed a notice of disagreement in May 
1998 and a statement of the case (SOC) was issued in May 
1998.  The veteran submitted a substantive appeal in July 
1998, with a Board hearing requested.  In May 2002, a Board 
hearing was held in New York, New York before the undersigned 
Veterans Law Judge.  The Board has recharacterized the issue 
on appeal to more accurately reflect the veteran's 
contentions.


REMAND

A preliminary review of the claims file reveals that 
additional development of the issue on appeal is necessary 
for compliance with due process requirements. 

Initially, the Board observes that, in its May 1998 statement 
of the case (SOC), the RO failed to discuss or notify the 
veteran of the criteria for service connection for purpose of 
establishing eligibility for outpatient dental treatment as 
provided the then effective 38 C.F.R. § 4.149(a) (1998); 
reserved by 64 Fed. Reg. 30, 392 (June 8, 1999).  Although, 
in the January 1999 supplemental SOC (SSOC), the RO summarily 
concluded that service connection for purposes of dental 
treatment was not warranted, the RO did not provide its 
rationale or cite to any pertinent legal authority 
considered. 

In light of the procedural deficiency, the RO must issue an 
SSOC reflecting consideration of the summarizing the evidence 
relevant to this issue, the applicable laws and regulations, 
and the reasons that the RO relied upon in making its 
determinations.  See 38 C.F.R. § 19.29 (2002).  The Board 
points out, however, that criteria for determining  
entitlement to service connection for dental disability for 
compensation purposes and for the purpose of establishing 
eligibility for outpatient dental treatment changed during 
the pendency of the appeal, effective June 8, 1999.  See 64 
Fed. Reg. 30, 392 (June 8, 1999) (codified at 38 C.F.R. 
§§ 3.381, 17.161).  Given this change in the law, the RO 
should must consider both the former and revised criteria 
governing each aspect of the veteran's claim, and then apply 
the criteria determined to be most favorable, if any.   See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Prior to readjudicating the claim on appeal, the RO must 
consider whether any additional notification or development 
action is needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which was signed into law during the pendency of 
this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law, which sets 
forth VA's enhanced duties to notify and assist a claimant, 
is applicable to this appeal.  See Karnas, 1 Vet. App.at 312-
13.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  

The claims file reflects no indication that the RO has 
considered the claim under the VCAA, to include determining 
whether any additional notification or development action is 
required pursuant to that Act or its implementing 
regulations.  Notably, prior to certification to the Board in 
May 2002, the RO did not provide notice of the applicable 
VCAA statutes and regulations.  Therefore, the RO should 
notify the veteran of information, to include any medical or 
lay evidence, that is necessary to substantiate his claim, 
pursuant to both former and revised criteria.   See  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this 
regard, the RO should specifically ask the veteran to 
identify or submit evidence that his dental condition is due 
to in-service trauma and/or that he meets the categorical 
requirements for dental treatment pursuant to 38 C.F.R. 
§ 17.161 (2002).  Additionally, the RO should notify the 
veteran which, if any, evidence is to be furnished by the e 
veteran and which portion, if any, VA will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107, and 
38 C.F.R. § 3.159 are satisfied.  

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should adjudicate the claim for service 
connection for residuals of an extraction 
of a supernumerary tooth, for purposes of 
compensation and/or for the purposes of 
receiving VA outpatient dental treatment, 
in light of all pertinent evidence and 
legal authority, to include the former 
and revised regulatory criteria for 
evaluating each aspect of the claim, 
referred to above.  The RO must provide 
full reasons and bases for its 
determinations.

3.  If any benefit sought on appeal 
remains denied, the veteran and 
representative must be furnished an 
appropriate SSOC that addresses the issue 
on appeal, in its entirety, and includes 
discussion of and citation to all 
pertinent legal authority, to include the 
former and revised applicable regulatory 
provisions.  The veteran and his 
representative should be given the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


